No.    90-560

          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                   1991



WAUSAU INSURANCE COMPANY,
          Petitioner,


LLOYD E. HARTFORD,
          Defendant and Respondent,
          and                                      CLERK OF SUPWEi$lE &OUR-j
                                                      STATE OF MDNTApdA
LAVERN GARMANN,
          Defendant and Appellant.


APPEAL FROM:   The Workers1 Compensation Court,
               The Honorable Timothy Reardon, Judge presiding.


COUNSEL OF RECORD:
          For Appellant:
               William J. OIConnor, 11, Billings, Montana
          For Respondent:
               Lloyd E. Hartford, Billings, Montana
               L. Randall Bishop; Jarussi & Bishop, Billings,
               Montana



                            Submitted on Briefs:        February 21, 1991
                                             Decided:   April 29, 1991
Filed:
     Justice William E. Hunt, Sr., delivered the opinion of the
Court.
     The Workers1 Compensation         Court   ordered   claimant   Lavern
Garmann to honor his contingency fee agreement with counsel Lloyd
Hartford, and ordered that the contingent attorney fees were a lien
on the benefits paid by Wausau Insurance Company to Garmann.
Garmann appeals.
     We affirm.
     On June 27, 1983, Garmann entered into a contingency fee
agreement    with   attorney   Hartford    for   workers1   compensation
benefits.    The agreement provided that Hartford would receive 33
percent of the amount of compensation benefits awarded by the court
if the case went to a hearing.
     Trial was held on February 4, 1985; by judgment in April 1986
claimant was declared permanently totally disabled; and Hartford
was awarded attorney fees calculated as provided for in 5 39-71-
614, MCA (1985). The court subsequently ordered the insurer to pay

Hartford a fee of $13,600, plus costs of $1,628.
     Hartford then requested that Garmann pay attorney fees in the
amount of 33 percent of the award, pursuant to the contingency fee
agreement.   Garmann refused, and instructed Wausau not to pay any
part of his weekly benefits to Hartford as fees.
     Wausau then filed a petition with the Workers1 Compensation

Court seeking a declaratory ruling as to whether Garmann owed
Hartford attorney fees pursuant to the contingency fee agreement.
                                   2
On October 19, 1990, the court ruled that the contingency fee
agreement executed by the parties was enforceable and ordered the
parties to arrange a convenient method to have the benefits and
fees distributed.       This appeal followed.
     Sections    39-71-611    and   -612, MCA,   permit   the   Workers1
Compensation Court to assess costs and fees directly against an
insurer.   Section 39-71-614(3), MCA, permits claimant and attorney
to enter into a contingency fee arrangement.      The contingency fee
is separate from amounts assessed by the court against the insurer:
     (3) This section does not restrict a claimant and an
     attorney from entering into a contingency fee arrangement
     under which the attorney receives a percentage of the
     amount of compensation payments received by the claimant
     because of the efforts of the attorney. However, an
     amount equal to any fee and costs assessed against an
     insurer under 39-71-611 or 39-71-612 and this section
     must be deducted from the fee an attorney is entitled to
     from the claimant under a contingency fee arrangement.
Section 39-71-614(3), MCA.
     However, the costs assessed by the court against the insurer
(in this case the $13,600 plus costs) shall be deducted from the
fee to which the attorney is entitled under the agreement. We hold
that the October 19, 1990, order of the Workers' Compensation Court
is a correct application of
5 39-71-614 (3), MCA.
     Affirmed.   Let remittitur issue forthwith.     See Rules 34 and


     Pursuant to    5    I, Par. 3 (c), Montana Supreme Court 1988
Internal Operating Rules, this decision shall not be cited as
precedent and shall be published by its filing as a public document

with the Clerk of the Supreme Court and by a report of its result
to West Publishing Company.



                                         Justice




     Chief Justice




       Justices
                       4/